Case 1:21-cv-21331-JAL Document 1 Entered on FLSD Docket 04/07/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.:
 RAY RODRIGUEZ, and all
 others similarly situated pursuant to
 29 U.S.C. §216(b),

                        Plaintiff,
 vs.

 ALTER NATIVE RETAIL, LLC, a Delaware
 limited liability company, and ELYAKIM
 BOYMELGREEM, an individual,

                   Defendants,
 ____________________________________________/

                                          COMPLAINT
           Plaintiff, RAY RODRIGUEZ (“Plaintiff”), on behalf of himself and all others similarly

 situated, pursuant to 29 U.S.C. §216(b), files the following Complaint against Defendants,

 ALTER NATIVE RETAIL, LLC, a Delaware limited liability company, and ELYAKIM

 BOYMELGREEM (“Defendants”), an individual, and alleges:

   1. This is an action arising under the Fair Labor Standards Act, 29 U.S.C. §§201-216 (the

       “FLSA”), as well as Chapter 448.110, Florida Statutes.

   2. At all times material hereto, Plaintiff was and is a resident of Miami-Dade County, Florida,

       over the age of 18 years, and otherwise sui juris.

  3. At all times material hereto, Defendant, ALTER NATIVE RETAIL, LLC (“Company”),

       was and is a Florida corporation located within Miami-Dade County, Florida, and

       transacting business within Miami-Dade County, Florida, which is located within this

       District.
Case 1:21-cv-21331-JAL Document 1 Entered on FLSD Docket 04/07/2021 Page 2 of 5




  4. At all times material hereto, Defendant, ELYAKIM BOYMELGREEM (“Individual”), was

     and is a resident of this District, operating the Defendant company within Miami-Dade

     County, Florida, over the age of 18 years, and otherwise sui juris.

  5. At all times material hereto, upon information and belief, Company was the FLSA employer

     during Plaintiff’s relevant period of employment.

  6. Individual is the corporate officer and/or owner and/or manager or managing member of the

     Defendant company and runs and has ultimate control and decision-making authority over

     Company for the relevant time period, and was responsible for setting and paying Plaintiff’s

     wages for the relevant time period, and had ultimate control and authority over Plaintiff’s

     work and work schedule, and was therefore Plaintiff’s employer as defined by 29 U.S.C.

     §203(d) during the relevant employment period.

  7. Defendants’ business activities involved those to which the FLSA applies. The

     Defendants’ business and Plaintiff’s work for the Defendants affected interstate

     commerce because the materials and goods used on a constant and/or continuous basis

     moved through interstate commerce prior to or subsequent to Plaintiffs use of the same.

     Plaintiffs work for the Defendants was in and/or so closely related to interstate

     commerce while he worked for the Defendants that the FLSA clearly applies to

     Plaintiffs work for the Defendants in this case.

  8. Defendants regularly employed two or more employees during the relevant time period who

     handled goods or materials similar to those handled by Plaintiff or used the instrumentalities

     of interstate commerce or the mails, thus making Defendants' business an enterprise covered

     by the FLSA. Upon information and belief, the Defendants' corporation grossed or did

     business in excess of $500,000.00 annually during the relevant time period.



                                                 2
Case 1:21-cv-21331-JAL Document 1 Entered on FLSD Docket 04/07/2021 Page 3 of 5




 9. All acts and omissions giving rise to this dispute took place within Miami-Dade County,

    Florida, and Comapny is headquartered and doing business in Miami-Dade County, Florida.

 10. Jurisdiction is proper within the Southern District of Florida pursuant to 29 U.S.C. §216(b),

    and 28 U.S.C. §§1331 and 1337.

 11. Venue is proper within this District pursuant to 29 U.S.C. §216(b) and 28 U.S.C.

    §1391(b).

                                 COUNT I:
                  FEDERAL OVERTIME WAGE LAW VIOLATIONS

 12. Plaintiff re-avers and re-alleges Paragraphs 1 through 12 above, as though fully set forth

     herein.

 13. This case is brought as a collective action pursuant to 29 U.S.C. §216(b) inasmuch as, upon

     information and belief, Defendants have employed numerous other employees, similarly

     situated to the Plaintiff, who have not been paid overtime for work performed in excess of

     40 hours during the time period commencing three years prior to the filing of this Complaint

     through the date on which this Complaint was filed.

 17. 29 U.S.C. §207(a)(1) states, inter alia, that "if an employer employs an employee for

     more than 40 hours in any work week, the employer must compensate the employee for

     hours in excess of 40 at the rate of at least one and one and half times the employee's

     regular rate..."

 18. Defendants’ failure, through today's date, to pay amounts owed pursuant to the Fair Labor

     Standards Act, is willful and intentional. Defendants knew of the overtime requirements

     of the Act and either intentionally avoided or recklessly failed to investigate proper

     payroll practices as they relate to the law. Accordingly, Plaintiff is entitled, and

     specifically requests, liquidated damages in an amount equal to double the unpaid time

                                                3
Case 1:21-cv-21331-JAL Document 1 Entered on FLSD Docket 04/07/2021 Page 4 of 5




     and a half that is due and owing. Plaintiff further requests all reasonable attorney's fees

     and litigation costs from the Defendants, jointly and severally, pursuant to the FLSA as

     cited above, with all amounts set forth hereinabove to be proven at trial, in a trial by jury,

     and for entry of judgment for such other amounts as this Court deems just and equitable

     under the circumstances.

 19. Further, upon information and belief, Defendants have employed other individuals during

     the subject time period, and each of these individuals was not paid a full and proper overtime

     wage as required by Florida and Federal law, and Plaintiff reserves the right to add additional

     persons to this action plaintiffs, and to move this Court for certification of a collective action.

                                       COUNT II:
                               FLORIDA WAGE VIOLATIONS

 20. Plaintiff re-avers and re-alleges Paragraphs 1 through 19 above, as though fully set forth

     herein.

 21. Defendants have failed to pay Plaintiff overtime wages as required by Florida law, for one

     or more weeks of work for the Defendants in this case.

 22. Defendants were and are well aware for the Florida overtime wage requirements, and

     willfully failed to pay Plaintiff and all similarly situated individuals overtime wages

     for one or more weeks of work.

        WHEREFORE, Plaintiff, RAY RODRIGUEZ, respectfully requests that this Court

 require Defendants, ALTER NATIVE RETAIL, LLC and ELYAKIM BOYMELGREEM, to

 pay all double unpaid overtime wages owed by Defendants, as well as all reasonable

 attorney's fees and litigation costs, pursuant to Florida law, and judgment for all such other

 amounts as this Court may deem and equitable under the circumstances.



                                                   4
Case 1:21-cv-21331-JAL Document 1 Entered on FLSD Docket 04/07/2021 Page 5 of 5



                                   JURY TRIAL DEMAND

     Plaintiff hereby requests and demands a trial by jury on all such claims.

         DATED this 7th day of April, 2021.

                                                     Respectfully Submitted,

                                                     Law Offices of Nolan Klein, P.A.
                                                     Attorneys for Plaintiff
                                                     633 S. Andrews Ave.
                                                     Litigation Building, Ste. 500
                                                     PH: (954) 745-0588

                                                     By: /s/ Nolan K. Klein
                                                         NOLAN K. KLEIN
                                                         Florida Bar No. 647977
                                                         klein@nklegal.com
                                                         amy@nklegal.com

 Undersigned Plaintiff has reviewed the allegations set forth above and confirms that they are true
 and correct to the best of his knowledge, information, and belief.

                                                      ____________________________
                                                      Ray Rodriguez




                                                 5
